Citation Nr: 1612730	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  11-03 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbar degenerative disc disease status post discectomy at L3-L4 and L4-L5  

2.  Entitlement to an initial compensable evaluation for a residual abdominal scar status post lumbar spine surgery.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1998 to August 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The St. Petersburg RO certified this case to the Board on appeal.  

During the pendency of the appeal, the RO issued a June 2015 rating decision granting a temporary 100 percent evaluation for the Veteran's service-connected lumbar spine disability based on the need for convalescence effective from December 9, 2014.  The RO continued the 10 percent evaluation effective from March 1. 2015. 

In addition, during the course of the appeal, the Veteran submitted December 2010 statements asserting he cannot work due to his service-connected lumbar spine disability.  As such, it follows that a claim for TDIU was reasonably raised.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Therefore, the issue of entitlement to TDIU is also on appeal before the Board.

In the Veteran's January 2011 substantive appeal, he requested a hearing before the Board in connection with his claims.  In October 2014, the RO notified the Veteran that his hearing was scheduled for November 2014.  However, he did not report for that proceeding or request that it be rescheduled and provide good cause.  Therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(d).  

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Virtual VA file includes a May 2012 VA Form 21-4142 from the Veteran reporting treatment with Dr. M.J. (initials used to protect privacy) since May 2010 for his service-connected lumbar spine disability.  It does not appear that the RO ever attempted to secure those records.   Similarly, the most recent VA treatment records document treatment through early June 2015.  In January 2016, the Veteran submitted a MRI of his lower back taken at the Gainesville VA Medical Center (VAMC) later in June 2015.  Thus, it appears that he has continued to receive treatment through the VA for the issues on appeal.  Therefore, the AOJ should attempt to obtain any relevant, outstanding medical records.

Additionally, the Veteran was afforded VA examinations in April 2009 and June 2015.  Between these examinations, he had surgery in December 2014.  The Veteran has submitted the surgical treatment records, and several lay statements related to that surgery.  In particular, he has submitted a January 2016 statement describing three itchy scars as residual disabilities associated with his lower back surgeries.  However, the June 2015 VA examiner was unable to provide range of motion information for the lower back and only measured two of the Veteran's surgical scars.  Moreover, the VA examiner indicated that the Veteran should have a foot examination, as he reported paresthesias related to his service-connected lumbar degenerative disc disease.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine disability and residual abdominal scar.

The Board further notes that that the claim for TDIU is inextricably intertwined with the claims being remanded for further development.  See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims was warranted for reasons of judicial economy even in absence of administrative error); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Moreover, since the February 2012 supplemental statement of the case (SSOC), the Veteran has continued to seek care through the VA healthcare system, had surgery with a private doctor, and was provided a VA examination in June 2015.  He has further submitted several lay statements.  However, the AOJ has not readjudicated the claims following the submission of this additional evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disability and scars.  This request should specifically include Dr. M.J.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should obtain any relevant, outstanding VA medical records, including records from the Gainesville VAMC for treatment since June 2015.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected lumbar degenerative disc disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the Virtual VA and VBMS claims files.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar spinal disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  He or she should also indicate whether there is any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The examiner should further state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner should identify any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion.  

With regard to the Veteran's surgical scars, the examiner should report all signs and symptoms necessary for rating the Veteran's surgical scars.  The examiner should discuss the Veteran's abdominal scar associated with his first spinal surgery while still in service as noted by the April 2009 VA examiner, as well as the lumbar spinal scar associated with the December 2014 surgery as noted by the June 2015 VA examiner.  Additionally the Veteran has reported a third scar associated with his lumbar spinal surgeries in a January 2016 written statement.  

The examiner should also identify any other manifestations associated with the Veteran's lumbar degenerative disc disease.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

